771 N.W.2d 796 (2009)
Derith SMITH, Plaintiff-Appellant,
v.
ANONYMOUS JOINT ENTERPRISE, George Preston, Mary Barrows, Village of Suttons Bay, and Charles Stewart, Defendants, and
Donald Barrows, John Stanek, and Noel Flohe, Defendants-Appellees.
Docket Nos. 138456, 138457, 138458. COA Nos. 275297, 275316, 275463.
Supreme Court of Michigan.
September 16, 2009.

Order
On order of the Court, the application for leave to appeal the February 3, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the Court of Appeals erred in determining that the plaintiff presented insufficient evidence to support a finding of actual malice for purposes of her defamation claim.